TRAYNOR, C. J.
Concurring and Dissenting.
I concur in the judgment and the opinion of the court except for the holding that an erroneous impeachment of defendant by an unconstitutional prior felony conviction would be harmless beyond a reasonable doubt as to counts 5 and 6.
Although there is more evidence of felonious intent on counts 5 and 6 than on counts 3, 4, 7, and 8, there is a direct conflict on all counts between defendant’s testimony and the prosecution’s evidence of felonious intent. Since any evidence introduced to impeach defendant’s credibility would apply to all counts, it is highly unlikely that a jury would assess defendant’s credibility on a count-by-count basis. (See Code Civ. Proc., § 2061, subd. 3.) When a defendant’s credibility is in issue, error affecting his credibility as to any count necessarily affects all counts in which credibility is in issue. (People v. Torres, 61 Cal.2d 264, 267 [37 Cal.Rptr. 889, 391 P.2d 161].) If, as the majority opinion correctly concludes, the jury might not have been convinced beyond a reasonable doubt that defendant’s testimony was false as to counts 3, 4, 7, and 8, in the absence of the impeaching evidence, it likewise might not have been convinced beyond a reasonable doubt that defendant’s testimony was false as to counts 5 and 6.
Peters, J., concurred.
Appellant’s petition for a rehearing was denied September 21, 1967. Traynor, C. J., and Peters, J., were of the opinion that the petition should be granted.